ICJ_105_UseOfForce_SCG_BEL_2004-12-15_JUD_01_PO_02_EN.txt. 335

DECLARATION OF JUDGE KOROMA

While I concur with the Court’s findings in the operative paragraph of
the Judgment, I nevertheless consider it important to stress the following.

What the Court was asked to determine and has, in fact, ruled on
during this phase of the proceedings is the issue of jurisdiction.

The Applicant, the Government of Serbia and Montenegro, requested
the Court, inter alia, to adjudge and declare in respect of its jurisdiction
ratione personae.

As a Respondent, Belgium, for its part, requested the Court to adjudge
and declare, inter alia, that it lacks jurisdiction in the case brought by
Serbia and Montenegro against it.

Thus, neither Party called upon the Court to uphold its jurisdiction or
asserted that it was entitled to enter into the merits of the case, but rather
requested it to decide on its jurisdiction and to determine whether, as a
matter of law, the Applicant was entitled to bring a claim before the
Court. This Judgment is the response to the question about jurisdiction.
As the Court has stated (para. 38), the function of a decision of the Court
on its jurisdiction in a particular case is solely to determine whether or
not it may entertain the case on the merits and not to make any deter-
mination on substantive issues. The Court is obliged to discharge this
function before entering into the merits of a case. Moreover, this function
to decide on its jurisdiction is both primary and imperative. It is at one
and the same time both determined and limited by the Charter of the
United Nations and the Statute of the Court. The Court cannot emanci-
pate itself from this statutory requirement. It is therefore not only in con-
formity with the Statute of the Court but also by the force of logic that
the point of departure for the Court in responding to that question would
have to be the determination of its jurisdiction ratione personae.

It is within this paradigm that the Judgment should be understood: as
a decision by the Court on its jurisdiction, without any position being
taken on the merits of the dispute.

Finally, with respect to paragraph 116 of the Judgment, I remain
unpersuaded by the jurisprudential basis offered for the conclusion
reached.

(Signed) Abdul G. Koroma.

60
